Citation Nr: 1227140	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been added to the record since the August 1997 rating decision in which the RO denied service connection for bilateral plantar fasciitis.  

2.  Entitlement to service connection for bilateral plantar fasciitis.  

3.  Whether new and material evidence has been added to the record since the August 1997 rating decision in which the RO denied service connection for hypertension.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a left elbow disability.  

6.  Entitlement to an evaluation in excess of 10 percent disabling for impairment of the left knee.  

7.  Entitlement to a compensable evaluation for bilateral hearing loss.  

8.  Entitlement to a compensable evaluation for pterygium, right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to April 1997 and from January 2005 to December 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2010 the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is associated with the claims file.  

The issues of entitlement to service connection for hypertension, bilateral plantar fasciitis, and a left elbow disability, the issue of entitlement to a compensable evaluation for pterygium right eye, and the issue of entitlement to an evaluation in excess of 10 percent disabling for impairment of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  In an unappealed August 1997 rating decision, the RO denied service connection for left and right foot disorders, with a history of plantar pain during service.  

2.  Evidence added to the record since the August1997 rating decision relates to an unestablished fact necessary to establishing service connection for bilateral plantar fasciitis and raises a reasonable possibility of substantiating that claim.  

3.  In an unappealed August 1997 rating decision, the RO denied service connection for hypertension.  

4.  Evidence added to the record since the August1997 rating decision relates to an unestablished fact necessary to establishing service connection for hypertension and raises a reasonable possibility of substantiating that claim.  

5.  Puretone thresholds at 1000, 2000, 3000, and 4000 Hertz average no higher than 24 decibel for the right ear and 21 decibels for the left ear, and speech recognition scores are no less than 94 percent both ears; for the entire appeal period.  


CONCLUSIONS OF LAW

1.  The August 1997 rating decision in which the RO denied service connection for right and left foot disorders, with a history of plantar pain during service, is final.  38 U.S.C.A. 7105(c) (West 2002); § 38 C.F.R. § 20.1103 (2011).  

2.  The criteria to reopen a claim of entitlement to service connection for bilateral plantar fasciitis have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  The August 1997 rating decision in which the RO denied service connection for hypertension is final.  38 U.S.C.A. 7105(c) (West 2002); § 38 C.F.R. § 20.1103 (2011).  

4.  The criteria to reopen a claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

5.  The criteria for a compensable evaluation for bilateral hearing loss have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.87, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had two periods of active service.  The first period was from March 1982 to April 1997.  In April 1997 VA received a claim of entitlement to service connection for a number of disabilities, to include disabilities listed as follows:  eyes, lower back, chest pains, knees left and right, ankles, feet, wrist, periodic headaches, high blood pressure, and allergic reaction.  In an August 1997 rating decision, the RO granted service connection for bilateral hearing loss assigning a noncompensable (zero percent) evaluation, left knee condition assigning a 10 percent evaluation, and right eye pterygium assigning a noncompensable evaluation.  In that decision, the RO denied service connection for the remaining claimed disabilities.  He was informed of the decision and of his appellate and procedural rights in a letter mailed that same month.  

His second period of active service was from January 2005 to December 2007.  In October 2007, the RO received a claim from him for service connection for hypertension, left wrist pain, left elbow pain, bilateral plantar fasciitis, and low back strain.  In the June 2008 decision on appeal, the RO denied service connection for each of these claimed disabilities.  The Veteran initiated and perfected an appeal to the Board of those denials.  In a September 2010 rating decision, the RO granted service connection for low back strain and left wrist pain.  


I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in February 2008.  This letter provided adequate notice as to the evidence necessary to substantiate his claims on appeal and adequate notice as to the evidence necessary to reopen the previously denied claims of entitlement to service connection for bilateral plantar fasciitis and hypertension.  The letter also informed the Veteran as to his and VA's respective duties for obtaining evidence.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA assisted the Veteran in obtaining treatment records from "P.L.," M.D. and VA afforded the Veteran adequate examinations as to his bilateral hearing loss in February 2008 and July 2010.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection - Reopening Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Once an RO denies a claim for service connection, the claimant can initiate an appeal of the decision to the Board by filing a notice of disagreement within one year of the date that VA mails to the Veteran, and his or her representative, if any, notice of that decision and of his or her procedural and appellate rights.  38 U.S.C.A. § 7105(a), (b)(1) (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2011).  If no notice of disagreement is timely received, the decision becomes final and will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

No notice of disagreement was received as to the August 1997 decision within the one year time period.  That decision therefore became final.  

The exception to the rule against reopening a claim is that if new and material evidence is presented or secured, VA shall reopen and review the former disposition of claim.  38 U.S.C.A. § 5108 (West 2002).  The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The basis for the 1997 denial of service connection for a bilateral foot disorder was that the Veteran had not filed a well grounded claim.  This is a standard that is no longer applicable to claims for disability compensation.  The RO stated in that decision that, although there was a record of treatment during service for left and right foot conditions, no permanent residual or chronic disability subject to service connection was shown by service treatment records or post service evidence.  This statement is reasonably understood by the Board to mean that the evidence was found to be insufficient to establish the first and third elements of a service connection claim - a current disability and a nexus between the current disability and service.  Service treatment records include a treatment note from October 1993 documenting that the Veteran complained of plantar pain for the first 45 minutes of the day, present for months.  

A February 2000 report of medical examination documents a normal clinical evaluation of the Veteran's feet.  In the associated report of medical history he reported that he did not have foot trouble.  An October 2004 report of medical examination documents normal clinical evaluations of his feet.  There is an October 2004 note report of medical history that includes an examiner's summary and elaboration commenting that the Veteran had a plantar fasciitis episode.  

In 2007, VA afforded the Veteran a general medical examination including examination of his feet.  In a history section of the report of that examination, the examiner noted the Veteran's report of gradual onset of pain and stiffness in both feet starting in 1995.  He reported that the discomfort progressed rapidly with increased activity.  The examiner diagnosed bilateral plantar fasciitis.  This report contains no information as to whether the plantar fasciitis had onset during service.  

The October 2004 report of a plantar fasciitis episode and the 2007 general examination report of gradual onset of symptoms beginning in 1995 is new evidence.  It is also material evidence because it relates to whether he had chronic plantar fasciitis during service and since service.  As new and material evidence has been submitted the claim must be reopened.  

The basis for the 1997 denial of service connection for high blood pressure was that there was no record of treatment in service for high blood pressure.  Thus, the evidence found lacking at that time was evidence of the in-service component of a service connection claim and, it follows, evidence of a nexus between service and any post service hypertension.  

A report of medical examination from February 2000 documents blood pressure measurements of 130/93.  Listed in a summary of defects and diagnoses is borderline elevated (up arrow) blood pressure with a notation of 130/93.  In the associated report of medical history the Veteran reported that he did not have high or low blood pressure.  September 2007 service treatment notes include isolated elevated blood pressure in a problems list.  That month he participated in a five day blood pressure check referred to as a hypertension screening examination.  An assessment at the end of September 2007 was prehypertension with blood pressure in the 130/80s, with a recommendation to work on diet and exercise, cut down on salt, keep weight stable and a plan to repeat the 5 day study in 3 months.  

This evidence is new evidence.  It is also material evidence because it relates to an unestablished fact necessary for service connection - the presence of a disability during service.  Hence the claim must be reopened.  This claim is further addressed in the Remand section of the instant document.  


III.  Increased Rating - Hearing Loss

Service connection for bilateral hearing loss was established in the August 1997 rating decision.  At that time the RO assigned a noncompensable (zero percent) evaluation for hearing loss.  In October 2007 the RO received the Veteran's claim for an increased evaluation in which he stated that the condition had worsened in severity.  In a June 2008 rating decision, the RO terminated compensation for a number of disabilities, including bilateral hearing loss, effective January 2005 on the basis that the Veteran had returned to active duty.  The RO indicated that the effective date of the current grant of benefits was January 1, 2008, the day following discharge from service.  The evaluation assigned at that time was the same as that assigned in the August 1997 rating decision.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Also considered by the Board is whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels (dB) as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  As the evidence described below shows, neither of the patterns are present in this case.  In describing the evidence the Board refers to the frequencies of 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, as the frequencies of interest.  

VA afforded the Veteran an audiology examination in March 2008.  The report includes that the Veteran had reported having difficulty hearing in social settings with multiple talkers, and at lectures or conferences where he needed to hear at a distance.  See Martinak v. Nicholson,  21 Vet. App. 447, 455-56 (2007) (holding that the VA examiner must describe the functional effects of a hearing disability in the examination report).  Examination revealed puretone thresholds measured at 1000, 2000, 3000 and 4000 Hz. in the right ear of 15, 25, 25, and 20 dB, respectively.  For the same frequencies, puretone thresholds measured in the left ear were 20, 25, 25, and 25 dB, respectively.  The average puretone threshold at the four frequencies of interest was 24 decibels for the right ear and 21 decibels for the left ear.  Speech recognition using the Maryland CNC was 94 percent for each ear.  The examiner commented that puretone results indicated hearing within normal limits for VA purposes and word recognition scores at an appropriate intensity level were excellent.  

In July 2010 VA afforded the Veteran another audiology examination.  As to symptoms, the Veteran reported that he had difficulty hearing and understanding at all times.  Id.  Pure tone thresholds measured at 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 20, 25 and 25 decibels, respectively.  For the same frequencies, puretone thresholds measured in the left ear were 20, 20, 25, and 25 decibels, respectively.  Average puretone threshold at the four frequencies of interest was 22 decibels for each ear.  Word recognition scores using the Maryland CNC test were 96 percent for the right ear and 92 percent for the left ear.  These results were described by the examiner as excellent for the right ear and good for the left ear.  The audiologist stated that his hearing was within normal limits for adjudication purposes.  

These test results are evidence against assigning a compensable rating for hearing loss.  Applying Table VI, the intersection for average puretone thresholds between 0 and 41 decibels and speech discrimination between 92 and 100 percent is Roman numeral I.  Applying Table VII, Roman numeral I for both ears yields a noncompensable rating.  There is no basis for applying Table VIA nor would it yield a different result.  

There is no evidence showing that the schedular criteria for a compensable rating have been met during the appeal period.  All evidence shows that the criteria for a compensable schedular rating are not approximated for any time frame on appeal.  

The evidence is also against remand for referral for extraschedular consideration.  Here, the rating schedule contemplates the level of disability suffered by the Veteran and provides for ratings for a higher level of disability than that of the Veteran.  The Veteran's hearing impairment does not meet the criteria for rating based on an exceptional pattern.  38 C.F.R. § 4.86.  Although he has reported that he has difficulty hearing in social setting with multiple talkers, and at lectures or conferences where he needs to hear at a distance, these descriptions are of loss of speech discrimination and hearing acuity and as such the symptomatology are contemplated by the rating schedule.  None of the evidence reflects that the Veteran's hearing loss affects his daily life in an unusual or exceptional way.  See Martinak, supra.  For these reasons, the Board declines to remand the matter for extraschedular consideration.  

For the reasons stated above, the Board finds that his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been added to the record, the claim of entitlement to service connection for bilateral plantar fasciitis is reopened.  

New and material evidence having been added to the record, the claim of entitlement to service connection for hypertension is reopened.  

Entitlement to a compensable evaluation for bilateral hearing loss is denied.  


REMAND

A.  Service Connection Claims

Having reopened the claims of entitlement to service connection for bilateral plantar fasciitis and hypertension, the Board has determined that VA has not met its duty to assist the Veteran by providing an adequate medical examination that includes an adequate medical opinion as to these claims and as to the Veteran's claim of entitlement to service connection for a left elbow disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

Service treatment records include a treatment note from October 1993 documenting that the Veteran complained of plantar pain for the first 45 minutes of the day, present for months.  Diagnosis was bilateral plantar fasciitis.  He was prescribed arch supports and instructed to reduce running distance.  The September 2007 examination report included a diagnosis of plantar fasciitis and the Veteran's report of symptoms with onset in 1995.  Although an examination was provided in October 2007 that addressed this condition, the examination was not adequate because the examiner provided no opinion as to whether the Veteran's plantar fasciitis is a chronic condition and, if so, whether any plantar fasciitis that he has had since filing his claim in October 2007 had onset during or was caused by his active service.  Hence, VA must afford the Veteran another examination of his feet and include in the report such opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides a medical examination it generally must provide an adequate one).  

Service treatment notes from September 2007 document that the Veteran had isolated elevated blood pressure and assessment was prehypertension with blood pressures in the 130/80s.  The October 2007 examination report includes a diagnosis of hypertension.  There is no expert opinion in that examination report or elsewhere in the claims file as to whether he has hypertension that manifested during active service or within one year of separation from active service.  Another examination and an expert medical opinion is therefore necessary for VA to meet its duty to assist the Veteran in substantiating his claim.  Id.  

Service treatment records also include an October 2004 report of medical history with an examiner's summary and elaboration commenting that the Veteran had left elbow pain with high repetitions.  The Veteran was not in a period of active duty at this time but did enter onto a period of active duty in January 2005 that lasted until December 2007.  The history of the October 2007 examination report includes the Veteran's reported onset of left elbow pain in 2003.  Examination of the elbows revealed mild tenderness of the lateral aspect of the left elbow.  Diagnosis was tendinitis.  This report is inadequate because it contains no opinion as to whether the Veteran's left elbow tendinitis was aggravated by his active military service.  Another examination and an expert medical opinion is therefore necessary for VA to meet its duty to assist the Veteran in substantiating his claim.  Id.  


B.  Increased Rating Claim - Pterygium Right Eye

VA received the Veteran's claim of entitlement to a compensable evaluation for pterygium right eye in October 2007.  Effective November 10, 2008, VA amended that part of the Rating Schedule that addresses disabilities of the eye.  As the Veteran's claim was received prior to that change and his appeal is still active both the prior and current versions of the criteria must be considered, although if a higher rating is assigned based on the revised criteria such award may not be made effective before the date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  

The earlier version of Diagnostic Code 6034 provided that pterygium was to be rated based on loss of vision, if any.  38 C.F.R. § 4.84a (2008).  The amended version provides that pterygium is to be evaluated based on visual impairment, disfigurement (Diagnostic Code 7800), conjunctivitis (Diagnostic Code 6018), etc. based on the particular findings.  38 C.F.R. § 4.79 (2011).  

Where there is active chronic conjunctivitis, with objective findings, such as red, thick conjunctivae, mucous secretion, etc, a 10 percent evaluation is assigned.  38 C.F.R. § 4.84, Diagnostic Code 6018.  Inactive chronic conjunctivitis is evaluated based on residuals such as visual impairment and disfigurement.  Id.  

The criteria for disfigurement are found at 38 C.F.R. § 4.118 Diagnostic Code 7800 (2008).  Of note, those criteria depend in part on the presence of one or more of eight characteristics of disfigurement.  The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are:  (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).  Although the anatomy involved precludes the presence of most of these characteristics, it is possible, in the Board's lay estimation, that the width of the scar could be one-quarter inch.  Other criteria for rating disfigurement includes visible or palpable tissue loss and gross distortion or asymmetry of a feature or paired set of features including the eyes.  

VA afforded the Veteran eye examinations in February 2008 and July 2010.  Both examination reports included findings that the Veteran has a post surgical pterygium scar of the right eye.  Neither examination report provides any measurements with regard to the scar or addresses any of the other characteristics of disfigurement.  Neither examination report includes any mention as to whether the disability results in gross distortion or asymmetry of the right eye either alone or when compared to the left eye.  Additionally, Note (3) under Diagnostic Code 7800 states that the adjudicator is to take into consideration unretouched color photographs when evaluating these criteria.  There are no photographs associated with either examination report.   

The rating schedule for vision disabilities includes criteria for rating central vision acuity and loss of field vision.  38 C.F.R. § 4.79 Diagnostic Codes 6061-6064 & 6080 (2011); § 4.84 Diagnostic Codes 6061-6079 & 6080 (2008).  Although there are findings in the examination report with regard to central vision acuity there are no findings as to impairment of visual fields.  Given that Diagnostic Code 6034 does not limit visual impairment to loss of central vision acuity, the lack of visual field information renders the examination reports inadequate for rating this disability.  

For these reasons, VA must afford the Veteran another eye examination that provides findings relevant to all criteria for rating pterygium as specified at Diagnostic Code 6034.   


C.  Increased Rating Claim - Left Knee Impairment

During the March 2010 DRO hearing, the Veteran's representative addressed the Veteran in reference to his knee condition and stated "you indicated that you're receiving treatment at the VA Medical Center in Temple.  Is that correct?"  The Veteran responded that he was receiving treatment at the VA Medical Center in Temple and that a private physician also checks him out.  The records from the private physician are associated with the claims file.  It is noted in the July 2010 VA examination report that the Veteran is seen by orthopedics at VA.  Also during that DRO hearing, the Veteran testified that he was receiving steroid drops for his eye from the Temple VAMC and that he has received treatment by VA for his feet.  

VA has a duty to obtain relevant treatment records identified by the claimant.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  There are no VA treatment records associated with the claims file.  Nor is there any evidence of efforts by the RO to obtain VA records of treatment of the Veteran's left knee.  As it appears from these treatment notes and records that there are outstanding relevant records of VA treatment of the Veteran's left knee, a remand is necessary to obtain those records.  

During the DRO hearing, the Veteran testified that his left knee had given way.  Although there are findings in the July 2010 examination report as to stability of his left knee, the Board finds that medical evidence is needed that specifically takes into consideration his reports of his knee giving way and explains how this relates, if at all, to whether his service-connected impairment of the left knee has resulted in lateral instability or subluxation.  Hence, another VA examination of his left knee is necessary.  


D.  Additional VA Treatment Records

Also during that DRO hearing, the Veteran testified that he was receiving steroid drops for his eye from the Temple VAMC and that he has received treatment by VA for his feet.  A remand is therefore necessary to obtain any outstanding available records of VA treatment for these conditions.  In order to ensure that any records of treatment for hypertension or his left elbow are also associated with the claims file, the request for records should also include a request for records of treatment for these conditions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment for the Veteran's left knee, eyes, feet, left elbow, and/or hypertension from the Temple VAMC and associate all obtained records with the claims file.  If there are no treatment records available from the Temple VAMC, obtain a negative response and associate that response with the claims file.  

2.  Only after all obtainable identified relevant treatment records have been associated with the claims file, schedule the Veteran for examination(s) with regard to his claims of entitlement to service connection for a left elbow disability, bilateral plantar fasciitis, and hypertension.  The claims file must be provided to the examiner, the examiner must review the claims folder in conjunction with the examination and the examiner must annotate his or her report as to whether the claims folder was reviewed.  The examiner is asked to accomplish the following:

(a)  Identify all chronic disorders of the Veteran's left elbow that have been present at any time since he filed his claim for benefits in October 2007.  Explain whether the tendinitis diagnosed in October 2007 is a chronic condition.  

(b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left elbow tendinitis diagnosed in the October 2007 VA examination, and/or any other diagnosed condition of his left elbow, was worsened beyond its natural progression by his period of active service from January 2005 to December 2007.  A complete rationale must be provided for any opinion rendered.  

(c)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral plantar fasciitis, diagnosed in the October 2007 VA examination, had onset during or was caused by his periods of active service from March 1982 to April 1997 or from January 2005 to December 2007.  A complete rationale must be provided for any opinion rendered.  Such rationale must take into consideration the 1993 service treatment record and the September 2007 service treatment record.  

(d)  Provide a medical opinion a to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension, diagnosed in the October 2007 VA examination, had onset during his periods of active service from March 1982 to April 1997 or from January 2005 to December 2007 or within one year of separation from either period of service.  A complete rationale must be provided for any opinion rendered.  

3.  Only after all obtainable identified relevant treatment records have been associated with the claims file, schedule the Veteran for an eye examination.  The claims file must be provided to the examiner, the examiner must review the claims folder in conjunction with the examination and the examiner must annotate his or her report as to whether the claims folder was reviewed.  The examiner must conduct all central vision acuity and field of vision tests and provide findings as to the Veteran's central vision acuity and visual fields.  For any impairment found, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) due to his pterygium right eye.  Provide findings as to the maximum width and length of any scar resulting from excision of the pterygium right eye and whether the Veteran's pterygium has resulted in any asymmetry of his eyes.  Color photographs of his eyes/eye areas must be associated with the examination report.  Provide findings and an explanation, as necessary as to whether the Veteran's pterygium right eye results in red, thick conjunctivae, mucous secretion, or similar symptoms.  

4.  Only after all obtainable identified relevant treatment records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his impairment of the left knee.  All indicated tests and studies should be conducted.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

Range of motion of the left knee must be reported in degrees, to include specific notation of the point in degrees, if any, at which there is additional functional limitation due to pain, weakness, excess fatigability, incoordination, and/or flare-ups.  

The examiner must provide findings and a complete explanation as to whether the Veteran's service-connected left knee impairment has resulted in subluxation and/or lateral instability, and if so, describe the severity of such.  The examiner must address the Veteran's reports in the March 2010 DRO hearing that his knee has given way on him and explain whether or not he has had lateral instability and/or recurrent subluxation in light of his testimony and the examination results.  

5.  After completing the above development, readjudicate the claims that are the subject of this Remand.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


